Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 7/28/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and rejections have been maintained and repeated.

	

	Claim Rejections - 35 USC § 103
Claim(s) 1-5 and 15 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153, listed on previous 892) in view of Burton et al. (US 20130090450) listed on IDS and ISR.
As to claims 1-5 and 15, Waddill (abs., claims, examples, 2:50-65, 3:50-65,  tables) discloses a curing agent for epoxy comprising N-aminoethylpiperazine (AEP), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In Ex IIE, Jeffamine D-400 is 83.3%, AEP is 3.3% (meets the claimed about 3% by weight), and TEA is 13.3%.
Waddill is silent on the claimed glycerin.
In the same area of endeavor of producing epoxy catalyst, Burton (claims, abs., examples, figures, 5-7, 15, 16-18, 24-31, 34-44) discloses a curing agent composition for epoxy resin comprising glycerin, N-aminoethylpiperazine, and Jeffamine 230. Burton further discloses combining AEP and glycerin yield highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization.
In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
.

Claim(s) 5 and 15 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153, listed on previous 892) in view of Burton et al. (US 20130090450) listed on IDS and ISR and further in view of Kamegaya et al. (US 20130158231).
Disclosure of Waddill and Burton is adequately set forth in ¶1 and is incorporated herein by reference.  They are silent on the claimed N-methylmorpholine.
Solving the same problem of curing epoxy, Kamegaya (claims, abs., examples, 19, 92-94) discloses N-aminoethylpiperazine and N-methylmorpholine are functionally equivalent curing agents for epoxy. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced N-aminoethylpiperazine with N-methylmorpholine because of their equivalent functionality as curing agents.  These conditions appear to equally apply to both productions using similar epoxy curing agents. This adaptation would have obviously yielded instantly claimed invention.  

Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant attacked Burton for not teaching the claimed range of glycerin.  The applicant argued Burton teaches using 28-72% glycerin to achieve desired AHEW.  The claimed range of glycerin has been taught by Waddill (13.3%, see above rejections).  Burton’s mere disclosure of the aforementioned glycerin range does not constitute a teaching away from any of these alternatives, because such disclosure does not criticize, discredit, or otherwise discourage the claimed invention. The desired AHEW is achieved also by selection of the epoxy.  Burton has been cited for the motivation of combining AEP and glycerin yielding highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization. Burton does not exclude the claimed range of glycerin. Thus, the examiner asserts Burton does not teach away from Waddill and this application.  
Therefore, as to claims 1-5 and 15, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Waddill and replaced TEA with glycerin in view of Burton, because the resultant composition would yield highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization. 
Therefore, the previous restriction and rejections have been maintained and repeated.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SHANE FANG/Primary Examiner, Art Unit 1766